DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 08/13/2019. Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 08/13/219 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract.  
Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first fastening member, a second fastening member, and a mounting member, recited in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claim 1 line 6 reads “a cable harness”, --the cable harness-- is suggested.
Claim 13 line 2 reads “a cable harness”, --the cable harness-- is suggested.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites the limitation "further comprising the cable harness". However, claim 1 recites the limitation "a cable harness" on lines 1 and 6. Since the limitation of a cable harness is required in claim 1, claim 9 fails to further limit claim1. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9-13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Murata (US 6153828 A).
Regarding claim 1, Murata discloses a cable harness management module for a robot joint (see Abstract, wherein “An improved supporting device for wiring of electric cables for an industrial robot is , comprising: a base plate (31); a rotatable element (inner cylinder of 32) which matches with the base plate and can rotate relative to the base plate (see Fig. 1), wherein at least the base plate and the rotatable element form a space for receiving a cable harness (33, 34) including a first end (see Fig. 2, at 6, 8) and a second end (at 5, 7); a first fastening member (9) for fastening the first end to the base plate (see Fig. 1); a second fastening member (10) for fastening the second end onto the rotatable element (see Fig. 1), wherein the cable harness can reel on the rotatable element or unreel therefrom when the rotatable element rotates with the robot joint (see Fig. 1); and a mounting member (see Fig. 1, top surface of 32 which 4 is seated, outer surface of 32 which surrounds 4 and protrusions of 32 into 4) for removably mounting the base plate to the robot joint  (see column 3 lines 61-62 wherein a reducing gear 4 is secured to rotary base 32).
Regarding claim 2, Murata discloses a cover (13a, 13b) for at least partially covering the base plate (31) and the rotatable element (inner cylinder of 32), wherein the space for receiving the cable harness is further limited by the cover (see Fig. 1).
Regarding claim 5, Murata discloses the rotatable element (inner cylinder of 32) comprises a rotatable hollow shaft (see Fig. 1) with a collar (horizontal portion of 32) for guiding reeling and unreeling of the cable harness (33, 34) on the rotatable hollow shaft (see Fig. 1).
Regarding claim 6, Murata discloses the rotatable hollow shaft has an opening or cut on its periphery for exposing a terminal of the second end (see Fig. 1).’
Regarding claim 7, Murata discloses the cover (13a, 13b) includes an opening or cut for exposing a terminal of the first end (see Fig. 4).
Regarding claim 9, Murata discloses further comprising the cable harness (33, 34).
Regarding claim 10, Murata discloses at least one tube (12b) for conveying any of air, oil and water (see column 1 lines 59-91, wherein numbers of electric cables and pipes for air or water or the like to be installed in industrial robots are continuously increasing; and see column 2 lines 21-23, wherein an object of the present invention to provide a supporting device for wiring and piping installed in a space between a base and a rotary base).
the base plate (31) has an arc edge or cut (see Fig. 1, space in which 4 is provided) corresponding to a periphery of the rotatable element (see Fig. 1, wherein the space in which 4 is provided corresponds to the outer periphery of the inner cylinder of 32).
Regarding claim 12, Murata discloses the rotatable element (inner cylinder of 32) extends through an opening (33) in the base plate (31).
Regarding claim 13, Murata discloses a robot having at least one robot joint with a cable harness management module of Claim 1 (see column 3 lines 59-60, wherein an industrial robot includes a base 31 having a first space 33 and a rotary base 32; see rejection of claim 1 above).
Regarding claim 16, Murata discloses the rotatable element (inner cylinder of 32) comprises a rotatable hollow shaft (see Fig. 1) with a collar (horizontal portion of 32) for guiding reeling and unreeling of the cable harness (33, 34) on the rotatable hollow shaft (see Fig. 1).
Regarding claim 17, Murata discloses the rotatable hollow shaft has an opening or cut on its periphery for exposing a terminal of the second end (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 8, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 6153828 A) in view of Kume (US 8863607 B2).
Regarding claim 3, Murata fails to disclose at least one of the first fastening member and the second fastening member comprises a strap. However, Kume teaches at least one of the first fastening member and the second fastening member (see Fig. 18) comprises a strap (61). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Murata with fastening members, as taught by Kume, to provide a removable cable fastening device; to relieve torsion In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 4, the combination of claim 3 elsewhere above would necessarily result in the following limitations: at least one of the first fastening member and the second fastening member (see Fig. 18) further comprises an elastic part (62) with holes (65) for the cable harness (see Fig. 18).
Regarding claim 8, Murata fails to disclose at least one of the first fastening member and the second fastening member is configured to removably fasten a corresponding one of the first end and the second end. However, Kume teaches at least one of the first fastening member and the second fastening member (see Fig. 18) is configured to removably fasten a corresponding one of the first end and the second end (via 66). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Murata with a removable fastener, as taught by Kume, to allow for quick replacement and adjustment of the cables, elastic and/or strap.
Regarding claim 14, Murata fails to disclose at least one of the first fastening member and the second fastening member comprises a strap. However, Kume teaches at least one of the first fastening member and the second fastening member (see Fig. 18) comprises a strap (61). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Murata with fastening members, as taught by Kume, to provide a removable cable fastening device; to relieve torsion of the cables generated in association with the motion of the joint part; and it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the clamps of Murata, with straps of Kume, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
at least one of the first fastening member and the second fastening member (see Fig. 18) further comprises an elastic part (62) with holes (65) for the cable harness (see Fig. 18).
Regarding claim 18, Murata discloses the rotatable element (inner cylinder of 32) comprises a rotatable hollow shaft (see Fig. 1) with a collar (horizontal portion of 32) for guiding reeling and unreeling of the cable harness (33, 34) on the rotatable hollow shaft (see Fig. 1).
Regarding claim 19, Murata discloses the rotatable hollow shaft has an opening or cut on its periphery for exposing a terminal of the second end (see Fig. 1).
Regarding claim 20, Murata discloses the cover (13a, 13b) includes an opening or cut for exposing a terminal of the first end (see Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658